Order filed August 21, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00583-CV
                                   ____________

                         ALPER KARAALI, Appellant

                                         V.

                 PETROLEUM WHOLESALE, L.P., Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-44275

                                    ORDER

      This is an appeal from a judgment signed April 15, 2014. A timely motion
for new trial was filed. The notice of appeal was due July 14, 2014. See Tex. R.
App. P. 26.1. Appellant, however, filed his notice of appeal on July 18, 2014, a
date within 15 days of the due date for the notice of appeal. A motion for extension
of time is “necessarily implied” when the perfecting instrument is filed within
fifteen days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Appellant did not file a motion to extend time to file the notice of appeal. While an
extension may be implied, appellant is still obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before September 2, 2014. See Tex. R. App. P. 26.3;
10.5(b). If appellant does not comply with this order, we will dismiss the appeal.
See Tex. R. App. P. 42.3.



                                 PER CURIAM